'   >

        AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                                 UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA
                       UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                            v.                               (For Offenses Committed On or After November I, 1987)
                           SARA DAISY FLORES(!)
                                                                                Case Number:         3;20-CR-02096-BTM

                                                                             Gregory C. Garrison
                                                                             Defendant's Attorney
        USM Number                          95470-298
        • -
        THE DEFENDANT:
         lZl pleaded guilty to count(s)             I of the Information

         D     was found guilty on count(s)
               after a plea ofnot guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

        Title and Section/ Nature of Offense                                                                                     Count
        21:952, 960- Importation OfMethamphetamine (Felony)                                                                         I




            The defendant is sentenced as provided in pages 2 through                   5           of this judgment.
        The sentence is imposed pursuant to the Sentencing Refonn Act of 1984.
         D     The defendant has been found not guilty on count(s)

         D     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ is                              dismissed on the motion of the United States.

         lZ]   Assessment : $ I 00.00 to be paid at the rate of $25 per quarter through the Inmate Financial Responsibility Program.


         D     JVTA Assessment*:$

               *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
         lZl No fine                        D Forfeiture pursuant to order filed                                          , included herein.
               IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
        change of name, residence, or mailing address until all fines, restitution, costs, and special assessments· imposed by this
        judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
        any material change in the defendant's economic circumstances.

                                                                             Ju]y     J4 2021
                                                                             Date of Imposition of Sentence



                                     Jul 15 2021                                              Y TED MOSKO           ITZ
                                                                                             TATES DISTRICT JUDGE

                                      s/ SuzanneA
j   '~




         AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

         DEFENDANT:                SARA DAISY FLORES (I)                                                    Judgment - Page 2 of 5
         CASE NUMBER:              3:20-CR-02096-BTM

                                                           IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
          Twenty-Four (24) months as to count I.




          •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
          lZl   The court makes the following recommendations to the Bureau of Prisons:
                That the defendant serve her sentence at a facility in California to facilitate family visits.




          •     The defendant is remanded to the custody of the United States Marshal.

          •     The defendant must surrender to the United States Marshal for this district:
                •   at
                          ---------              A.M.             on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                •     as notified by the United States Marshal.

                The defendant must surrender for service of sentence at the institution designated by the Bureau of
                Prisons:
                181   on or before 12:00pm on 08/25/2021 or to this Court by 2:00pm on that same date.
                •     as notified by the United States Marshal.
                •     as notified by the Probation or Pretrial Services Office.

                                                                RETURN
          I have executed this judgment as follows:

                Defendant delivered on                                            to ·
                                         -------------                                ---------------
          at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                          UNITED STATES MARSHAL



                                              By
                                                                               .  .
                                                                     DEPUT;ylJNITED STATES M~RSHAI;, •..
                                                                                                                      .   '



                                                                                                           3:20-CR-02096-BTM
'   .
             AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

             DEFENDANT:              SARA DAISY FLORES(!)                                                          Judgment - Page 3 of 5
             CASE NUMBER:            3:20-CR-02096-BTM

                                                         SUPERVISED RELEASE
        Upon release from imprisonment, the defendant will be on supervised release for a term of:
        Three (3) years.                                                            '

                                                     MANDATORY CONDITIONS
        I. The defendant must not commit another federal, state or local crime.
        2. The defendant must not unlawfully possess a controlled substance.
        3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
           controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
           two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
           than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
                   • The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
                     risk of future substance abuse. (check if applicable)
        4.    • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
             a sentence of restitution. (check if applicable)
        5.    IZIThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
        6.    • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
             20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
             the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. ( check if
             applicable)
        7.    • The defendant must participate in an approved program for domestic violence. (check if applicable)
        The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
        conditions on the attached page.




                                                                                                                 3 :20-CR-02096-BTM
 AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                   SARA DAISY FLORES (1)                                                                  Judgment - Page 4 of 5
 CASE NUMBER:                 3:20-CR-02096-BTM

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

I . The defendant must report to the probation office io the federal judicial district where they are authorized to reside withio 72
    hours of their release from imprisonment, unless the probation officer iostructs the defendant to report to a different probation
    office or within a different time frame.

2. After ioitially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the.federal judicial district where the defendant is authorized to reside without frrst
   getting pennission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendaot plans to change where they live or
   anything about their liviog arrangements (such as the people living with the defendaot), the defendant must notify the
   probation officer at least 10 days before the change. Ifnotifyiog the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer withio 72 hours ofbecomiog aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendaot must
   pennit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes io plaio
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendaot must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plaos to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least IO days before the change. If notifyiog the probation officer at least IO days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer withio 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in crimioal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or ioteract with that person without
   frrst gettiog the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer withio 72 hours.

I 0. The defendant must not own, possess, or have access to a fireann, ammunition, destructive device, or dangerous weapon (i.e.,
     anything that was designed, or was modified for, the specific purpose of causiog bodily iojury or death to another person such
     as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    infonnant without first gettiog the permission of the court.

12. If the probation officer detennines the defendant poses a risk to another person (iocluding an organization), the probation
   officer may require the defendant to notify the person about the risk and the defendant must comply with that iostruction.
   The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                    3:20-CR-02096-BTM
'   .
        AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

        DEFENDANT:            SARA DAISY FLORES(!)                                                   Judgment - Page 5 of 5
        CASE NUMBER:          3:20-CR-02096-BTM

                                       SPECIAL CONDITIONS OF SUPERVISION

           1. Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. §
              1030(e)(l)), other electronic communications or data storage devices or media, or office, to a search
              conducted by a United States probation officer. Failure to submit to a search may be grounds for revocation
              of release. The offender must warn any other occupants that the premises may be subject to searches
              pursuant to this condition. An officer may conduct a search pursuant to this condition only when
              reasonable suspicion exists that the offender has violated a condition of his supervision and that the areas
              to be searched contain evidence of this violation. Any search must be conducted at a reasonable time and
              in a reasonable manner.
           2. Not enter the Republic of Mexico without written permission of the Court or probation officer.
           3. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.
           4. Not possess any narcotic drug or controlled substance without a lawful medical prescription under Federal
              Law.
           5. Not associate with known users of, smugglers of, or dealers in narcotics, controlled substances, or
              dangerous drugs in any form.




                                                                                                   3 :20-CR-02096-BTM
